                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


    XAVIER LOVE,

                                Plaintiff,
           v.
                                                                    OPINION and ORDER
    DR. KARL HOFFMANN, KOREEN FRISK,
    CAROL SWAN, NICOLE KRAHENBAHL,
                                                                         18-cv-386-jdp
    BRIDGET RINK, MARYAH MARTIN,
    MICHELLE SCHROEDER, and
    DR. MARK HEBERLEIN,

                                Defendants.


         Plaintiff Xavier Love, who is incarcerated at New Lisbon Correctional Institution,

alleges that prison medical staff and hospital employees failed to properly treat the torn Achilles

tendon he suffered playing basketball, delayed in arranging surgery, failed to adequately treat

his pain, and disregarded his infected incision after the surgery. He is proceeding on claims

under the Eighth Amendment and Wisconsin law.

         The state defendants1 (Dr. Karl Hoffmann, Koreen Frisk, Carol Swan, Nicole

Krahenbahl, Bridget Rink, and Maryah Martin) and the hospital-staff defendants (Nurse

Michelle Schroeder and Dr. Mark Heberlein) have filed motions for summary judgment. Dkt.

37 and Dkt. 45. Because I conclude that Love has not submitted evidence showing that the

state defendants were negligent or acted with deliberate indifference to his medical needs, I

will grant the motion for summary judgment filed by Hoffman, Frisk, Swan, Krahenbahl, Rink,

and Martin. I will decline to exercise supplemental jurisdiction over Love’s negligence claims




1
    I have amended the caption to reflect the correct spelling of each defendant’s name.
against the hospital-staff defendants, Schroeder and Heberlein. I will dismiss those claims

without prejudice so that Love can refile them in state court if he chooses to do so. Finally, I

will deny Love’s motions requesting that the court recruit counsel to assist him with this case.



                                   UNDISPUTED FACTS

       The following facts are drawn from the parties’ summary judgment materials and are

undisputed unless noted otherwise.

A. The parties

       Plaintiff Xavier Love is incarcerated at New Lisbon Correctional Institution, where

several defendants worked during the relevant time period: Karl Hoffmann (physician), Koreen

Frisk (nurse clinician 2), Carol Swan (registered nurse), Nicole Krahenbahl (nurse clinician 2),

Bridget Rink (registered nurse), and Maryah Martin (registered nurse). Defendants Michelle

Schroeder and Dr. Mark Heberlein worked at Mile Bluff Medical Center, a hospital in

Mauston, Wisconsin. Health services staff regularly send New Lisbon inmate patients to Mile

Bluff Medical Center for emergency trips and non-emergent services, including podiatry.

Health services may also send inmates to other hospitals, including University of Wisconsin

Hospital, Waupun Medical Center, and Gundersen Medical Center.

B. Love’s Achilles tendon injury

       On December 22, 2017, Love injured his right ankle while playing basketball during

recreation. He was taken to the health services unit, where he told defendant Nurse Rink that

he thought he had torn his Achilles tendon. Medical providers generally conduct a physical

exam if they suspect an Achilles tendon injury. A physical exam can reveal a gap in the Achilles

tendon that can indicate malformation or injury. The “Thompson test” is a specific type of


                                               2
physical exam that indicates whether the Achilles tendon is completely torn. Rink was not

trained to perform the Thompson test and she did not attempt to do so. She examined Love’s

ankle, noted that it had a “divot,” that his Achilles tendon was “not palpable,” and that his

foot was “dangling” and swollen.

       Rink sent Love to the emergency room at Mile Bluff Medical Center. Defendant

Dr. Mark Heberlein, the emergency room doctor, ordered x-rays of Love’s ankle. The x-rays

showed an Achilles tendon injury, but Heberlein could not tell whether Love had a partial or

complete tear. Heberlein recommended that Love contact orthopedics on December 26, 2017

to schedule an MRI. He also recommended that Love take either ibuprofen or naproxen and

keep all weight off of his right foot. Defendant Nurse Schroeder placed a splint on Love’s foot

and directed him to leave the splint in place except when bathing.

       After Love returned from the hospital, Nurse Rink gave Love ibuprofen. The ibuprofen

did not relieve Love’s pain and made his stomach hurt. On December 23, another nurse gave

Love acetaminophen and defendant Dr. Hoffmann increased Love’s ibuprofen prescription. On

December 26, Hoffmann received the emergency report from Mile Bluff Medical Center.

Hoffmann ordered Love a wheelchair and crutches, extra pillows, ice, a low-tier and low-bunk

restriction, and Vitamin C to help with the healing process. Hoffmann also ordered an MRI of

Love’s right ankle and lower leg and a follow-up appointment with Mile Bluff orthopedics.

       Health services staff called Mile Bluff to schedule the MRI and orthopedic appointment.

The earliest appointment available was on January 2, 2018, so Love’s MRI was scheduled for

January 2. Staff wrote in Love’s progress notes that Mile Bluff was “aware it was a STAT order,”

meaning that the hospital knew that Love’s situation was a high priority.




                                               3
       During the time in which Love waited for his MRI appointment, Love was in severe

pain. On December 28, 2017, Hoffmann prescribed a three-week course of tramadol, a narcotic

pain reliever. The tramadol did not relieve all of Love’s pain.

       On January 2, Love had an MRI of his right ankle. The results showed a complete tear

of the Achilles tendon. Love was scheduled for a follow-up appointment with Mile Bluff on

January 8, 2018, but Mile Bluff rescheduled the appointment for January 10. In the meantime,

on January 4, Hoffmann increased Love’s ibuprofen prescription.

       On January 10, Love met with Dr. Marissa McNelly, a podiatrist, at Mile Bluff.

(McNelly is not a defendant in this case.) McNelly discussed treatment options with Love,

including the pros and cons of surgery versus more conservative treatment options. Love and

McNelly decided that surgery was appropriate for Love’s injury. McNelly told Love to keep all

weight off his right foot, keep his foot elevated, and use ice. After Love returned to the prison,

Dr. Hoffmann wrote an order to schedule Love for surgery “next week” and “ASAP” to repair

the Achilles tendon rupture. Surgery was scheduled for January 19, 2019.

       On January 12, Love fell while using his crutches. He was given additional tramadol

and told to use his wheelchair, elevate his foot, keep weight off, and apply ice.

       On January 19, Love had surgery to repair his Achilles tendon tear. The surgery was

successful. After Love returned to the prison, he was given a walking boot, more tramadol,

Flexeril (a muscle relaxant), an anti-nausea medication, and stool softeners.

C. Love’s treatment postsurgery

       Love returned to Mile Bluff Medical Center for follow-up appointments on February 1

and 14, 2018, and he reported no significant concerns. On February 25, Love saw a nurse in

health services after housing unit staff reported that his surgical incision was open. The nurse


                                                4
noted that the incision was intact, that there was a superficial scratch near the bottom of the

incision, and that his incision was closed with Steri-strips. Love told the nurse that the incision

had been draining, but the nurse noted that there was no current drainage, redness, warmth,

or swelling. The nurse told Love to avoid touching his incision and to monitor it for drainage,

warmth, redness, and odor.

       On March 12, 2018, Love went to Mile Bluff for a follow-up appointment. Dr. McNelly

noted that Love’s incision was healed except a small area. Love reported to McNelly that he

had put some weight on his foot with minimal pain. McNelly lifted Love’s non-weightbearing

restriction and told Love that he could use a stationary bike and do upper body strengthening

during recreation. She also instructed Love to continue wearing his boot and to wear

compression stockings. When Love returned to the prison, he received bandages for his incision

and was instructed to monitor the area for changes.

       On March 13, Love submitted a health service request stating that he was in pain. The

request was referred to Dr. Hoffmann, who responded that he would see Love that week.

       On March 14, Love submitted a health service request stating that his ankle and foot

were sore and tingling and that his ibuprofen, tramadol, and Flexeril were not relieving his pain

completely. The next day, Nurse Rink met with Love and told him that she would review his

concerns with Dr. Hoffman. Rink also told Love it was possible that he had “tarsal tunnel

syndrome,” which is pain caused by a compressed nerve in the ankle or foot.

       On March 18, Love submitted another health service request complaining about pain.

He saw Nurse Frisk the next day and reported that he had throbbing pain in his left leg that

was “excruciating.” Frisk noted that Love was not displaying signs of pain and told him that he

did not “look” like he was in pain. She noted that his incision was clean, dry, and intact, she


                                                5
gave him new compression socks, and she advised him to keep his foot elevated to reduce

swelling and the “throbbing” sensation. Love asked Frisk to contact the Dr. McNelly about his

pain, but she declined to do so, as nurses are not authorized to contact outside providers

directly about inmate patients. Frisk told Love that she would share his pain concerns with

Dr. Hoffman. She did so, and Hoffmann prescribed aspirin, an analgesic pain reliever, and anti-

inflammatory medication that same day.

       On March 22, Love submitted a health service request complaining of pain shooting

from his foot up his leg. Nurse Krahenbahl saw Love the next day. Love’s blood pressure was

elevated. Love told Krahenbahl that his incision area “didn’t look right” and was painful, but

Krahenbahl did not observe any abnormalities in Love’s incision and noted that the incision

site was healing well. Krahenbahl told Love that he had an appointment scheduled at Mile

Bluff and that she would discuss his concerns with Dr. Hoffmann. That same day, Krahenbahl

contacted Hoffmann about Love’s pain, and Hoffmann prescribed acetaminophen.

       On March 25, 2018, security staff reported to health services that Love had taken off

his prosthetic boot and was wearing sandals while exercising. They also reported that Love

stood while lifting weights with his upper body and walked around with no difficulties or signs

of pain.

       On March 27, Love saw Nurse Swan in health services with complaints of pain in his

right foot and leg. Swan noted some swelling in Love’s right leg, that his open incision area

“did not look right,” and that Love was not wearing his compression socks. Swan told Love to

use the prosthetic boot and compression socks regularly, to elevate his foot, and to use his pain

medication as instructed. Swan told Love that he was scheduled to see Hoffmann on June 4




                                               6
and that there was not much she could do for him in the meantime. On April 2, 2018, Love

began physical therapy to increase the range of motion in his ankle.

       On April 3, Love returned to Mile Bluff for a follow-up appointment. Dr. McNelly

recommended physical therapy twice a week, the walking boot, ibuprofen, and ice as needed.

McNelly’s notes do not mention any concern about a potential infection.

       On April 5, Love saw Dr. Hoffman. During the appointment, Love stated that he had

pain at the bottom of his right foot radiating up his heel and behind his knee. He also said that

there had been fluid draining from his right ankle. Hoffmann examined Love’s ankle, stated

that he would ask the physical therapist to evaluate Love for muscle spasms, and scheduled an

ultrasound.

       On April 6, Love submitted a health services request stating that his leg and ankle were

in excruciating pain. On April 9, Love saw Nurse Frisk in the health services unit and told her

that he had been experiencing headaches and ankle and leg pain that felt like “pins and

needles.” His blood pressure was elevated, and he told Frisk that his pain level was 10 out of

10. Love asked Frisk if she could contact Dr. McNelly, but Frisk was not authorized to do so.

Love also asked Frisk if she could talk to Hoffmann about prescribing a different medication

because acetaminophen was not helping with the pain and ibuprofen was hurting his stomach.

Frisk stated that Love did not “look like” he was in pain based on how he was sitting, and she

noted in her report that Love’s pain complaints “appear[ed] excessive.” She passed on Love’s

complaints and requests to Hoffman, but Hoffmann continued Love’s ibuprofen prescription.

       On April 16, Love submitted a health service request asking to see Dr. Hoffmann

because he was experiencing excruciating pain and nerve pain shooting up his leg. Love saw

Nurse Rink the next day. Rink noted that Love’s blood pressure was elevated, that his incision


                                               7
was irritated, that there was blood on his compression sock, and that his ankle was warm to

the touch. Love asked Rink to call Dr. McNelly, but Rink refused. Rink consulted with

Dr. Hoffmann and scheduled an appointment with Hoffmann for the next day.

       On April 18, Love saw Dr. Hoffman. Hoffmann examined the incision and stated that

it looked infected, was draining, had a foul smell, and was warm to the touch. Hoffmann

ordered a “wound culture,” prescribed a two-week course of antibiotics, and requested an

appointment with Mile Bluff. Love was transported to Mile Buff that same day. Dr. McNelly

recommended that Love receive daily dressing changes and additional ibuprofen, avoid

weightbearing on the right foot, stop doing physical therapy, and rest, ice, and elevation of his

foot. When Love returned to the prison, Hoffmann accepted all of McNelly’s recommendations

and directed that a follow-up appointment with Mile Bluff be scheduled.

       On April 24, Love filed a health service request complaining about pain and tingling in

his right foot. He saw Nurse Swan the next day. Love told Swan that it felt like “pins and

needles” were shooting up and down his leg and he asked for a “nerve test.” He also stated that

his incision hurt, that it had been draining, and that the ibuprofen was upsetting his stomach.

Swan noted that Love’s incision had some “scant” drainage. She instructed Love to continue

taking his antibiotic, to try taking multiple pain medications together to ease his pain, and to

eat when taking his ibuprofen to decrease his stomach problems. Swan consulted with

Hoffman, who directed that Love be scheduled to see Dr. McNelly to determine whether a

nerve test was warranted. An appointment with McNelly was set for May 14, 2018.

       On May 7, 2018, Love saw Nurse Krahenbahl in health services for complaints of pain.

Love said that he expected to have no pain, and Krahenbahl responded that that was an

unrealistic expectation due to the type of injury and surgery he had experienced. Krahenbahl


                                               8
also told Love that she had knee surgery in the past, that she had been dealing with pain for

years, and that Love would need to learn to deal with having pain. She told Love that he was

scheduled to see Dr. Hoffmann on June 4 and that she did not believe Hoffman would prescribe

narcotic pain medication, but that she would ask Hoffmann if he would change the ibuprofen

to meloxicam in the meantime. Krahenbahl consulted with Hoffmann, who discontinued the

ibuprofen and prescribed meloxicam instead.

       On May 13, 2018, Love submitted a health services request stating that he had

throbbing pain and numbness in his right ankle and leg, that his medications were not relieving

his pain, and that he was having difficulty sleeping. He saw Nurse Swan in health services the

next day. Swan told Love to keep taking his prescribed medication because she was not

authorized to prescribe something different. She also asked Love about his past drug use,

stating that past drug use can decrease the effectiveness of pain medications. Love denied using

illegal drugs. Swan later spoke with Hoffmann about increasing Love’s meloxicam dose, but

Hoffmann declined to do so.

       On May 14, Love saw Dr. McNelly at Mile Bluff. McNelly made several

recommendations, including physical therapy, diclofenac for pain, and Capsaicin cream for

pain. McNelly noted that Love’s wound was completely healed and that an ultrasound showed

that the Achilles tendon repair was in good condition. When Love returned to the prison, he

received a topical pain reliever, but he did not receive diclofenac.

       On May 17, 20, 25, and June 20 and 24, 2018, Love wrote to health services stating

that he was in excruciating pain, that ibuprofen was hurting his stomach, and that he had not

yet received the diclofenac recommended by Dr. McNelly.




                                                9
        On May 30, 2018, Dr. Hoffmann prescribed an additional antibiotic and ordered an

MRI of Love’s lower leg to address a possible infection or abscess. The results of the MRI

showed no evidence of deep infection or abscess. After reviewing the results, Hoffmann ordered

an EMG of Love’s lower right leg to diagnose possible nerve compression. On June 4, Hoffmann

prescribed omeprazole for Love’s stomach problems. On June 7, Hoffmann submitted a request

to prescribe diclofenac.

       On June 13, Dr. Hoffmann ordered ice, an extra pillow, and a low tier and low bunk

restriction for Love. Hoffmann also requested a consultation with physical therapy to address

swelling with Love’s Achilles tendon that was causing tarsal tunnel syndrome.

       On June 21, Love saw Nurse Martin in health services. Love complained of pain in his

right lower leg, numbness, tingling in his right lower extremity, decreased range of motion to

his right ankle, and concerns about delayed medication. (This was the only time that Martin

met with Love between December 22, 2017, and July 31, 2018.) During the appointment,

Martin provided Love with information about postsurgical pain, the healing process, and

nonmedication relief measures. She told him to exercise more to relieve the pain and to avoid

wearing his compression stocking in bed. (Love says that Martin also told him, “You’re not

getting any more pain meds, so grow up and act like a man.” Martin denies saying this.)

       On June 28, 2018, Dr. Hoffmann ordered duloxetine for Love’s nerve pain. Hoffmann

also requested a consultation with Dr. O’Brien, an orthopedic physician who came to New

Lisbon once or twice each month. Hoffmann renewed Love’s prescription for aspirin and

Capsaicin topical cream. On July 3, Love was sent to Miles Bluff Medical Center for a follow-

up appointment. Dr. McNelly noted that Love had “excruciating knee pain,” but “has no pain

with the Achilles tendon at this time.” McNelly gave Love a tarsal tunnel injection and ordered


                                              10
an EMG. On July 7, Love wrote to Hoffmann requesting another injection because his nerve

pain had returned. On July 9, Hoffmann ordered additional physical therapy to address the

tingling behind Love’s knee. On July 23, Love was issued a TENS unit, and on July 31,

Hoffmann increased Love’s duloxetine prescription to address his continuing nerve pain.



                                         ANALYSIS

       Love is proceeding on Eighth Amendment and state law claims against the state

defendants, and state law negligence claims against the hospital defendants. The state

defendants have moved for summary judgment on all of Love’s Eighth Amendment claims,

arguing that Love cannot prove that they acted with deliberate indifference to his Achilles

tendon injury or subsequent pain and infection. They also argue that Love cannot prove that

they were negligent because he has not disclosed an expert witness to establish the standard of

care and because the evidence shows that they were not negligent. The hospital defendants,

Schroeder and Heberlein, filed a separate motion for summary judgment, also arguing that

Love cannot succeed on his negligence claims because he has failed to disclose an expert. I

address each of defendants’ arguments below.

D. State defendants

       1. Eighth Amendment

       The Eighth Amendment imposes a duty on prison officials to take reasonable measures

to guarantee an inmate’s safety and to ensure that inmates receive adequate medical care.

Farmer v. Brennan, 511 U.S. 825, 832 (1994). A prison official’s “deliberate indifference” to a

prisoner’s medical needs or to a substantial risk of serious harm violates the Eighth

Amendment. Id. at 828; Estelle v. Gamble, 429 U.S. 97, 104–05 (1976). To survive summary


                                              11
judgment, Love must present evidence suggesting that he suffered from an objectively serious

medical condition and that the defendants knew about the condition but disregarded it by

failing to take reasonable measures to address it. Farmer, 511 U.S. at 834; Perez v. Fenoglio, 792

F.3d 768, 777 (7th Cir. 2015).

       Love has presented evidence showing that his torn Achilles tendon and associated pain

and infection were objectively serious medication conditions. He has also presented evidence

that the state defendants, all of whom were part of New Lisbon Correctional Institution’s

health services staff, were aware of his serious medical needs. This leaves the question whether

defendants failed to properly treat Love’s serious medical needs and instead, knowingly

disregarded “‘an excessive risk to [his] health or safety.’” Gevas v. McLaughlin, 798 F.3d 475,

480 (7th Cir. 2015) (quoting Farmer, 511 U.S. at 837). Love has not made this showing with

respect to any of the defendants.

           a. Nurse defendants

       Defendants Rink, Frisk, Swan, Krahenbahl, and Martin were nurses who responded to

Love’s requests for care on several occasions. Love concedes that each of these nurses saw him

and provided him some care, but he argues that they provided him with inadequate care under

the circumstances. Because these defendants provided Love with some treatment, the relevant

question under the Eighth Amendment is whether their actions were “such a substantial

departure from accepted professional judgment, practice, or standard, as to demonstrate that

the person responsible actually did not base the decision on such a judgment.” Estate of Cole by

Pardue v. Fromm, 94 F.3d 254, 261-62 (7th Cir. 1996). Love has not submitted evidence to

suggest that these nurses failed to use medical judgment in making treatment decisions.




                                               12
       Love complains that when Nurse Rink first evaluated him for an Achilles tendon injury,

she acted with deliberate indifference by failing to conduct a “Thompson test.” But Rink

performed a physical exam and then ordered that Love be transported to the hospital

immediately so that he could be evaluated by doctors. Her actions were reasonable, and Love

has not shown that he suffered any harm from her failure to perform a Thompson test. The

evidence shows that Rink was not trained to administer the test and, because Rink ordered

that Love be transported to the hospital immediately, the test would have provided no

additional information relevant to Rink’s treatment of Love.

       Love also complains that on March 15 and April 17, Rink failed to provide him relief

for his pain and infected incision. But the evidence shows that at the time of the March 15

appointment, Dr. Hoffmann had prescribed ibuprofen, tramadol, and Flexeril already. Rink

told Love that she would review his concerns with Hoffmann, and she did so. On April 17,

Rink assessed Love and told him that she would schedule him to see Hoffmann the following

day. Love argues that Rink should have contacted Hoffmann immediately about his pain, but

Rink’s decision to require Love to wait one day to see a doctor about nonemergent pain, for

which he was being treated already, was reasonable. The Eighth Amendment does not give a

prisoner a right to specific treatment or a specific provider on demand. See Petties v. Carter, 836

F.3d 722, 730 (7th Cir. 2016) (“[D]elays are common in the prison setting with limited

resources, and whether the length of a delay is tolerable depends on the seriousness of the

condition and the ease of providing treatment.”).

       As for the other nurses, the undisputed evidence shows that on each occasion that they

interacted with Love, they assessed him and consulted with Dr. Hoffmann regarding his

complaints of pain.


                                                13
       Nurse Frisk saw Love twice for his complaints of pain during the relevant time period:

on March 19 and April 9, 2018. On both occasions, she consulted with Dr. Hoffmann, and

Hoffmann prescribed medications for Love.

       Nurse Swan saw Love three times: on March 27, April 25, and May 14. At the first

appointment, Swan told Love that he was not scheduled to see Dr. Hoffmann until June and

that he should wear his boot and compression stockings, elevate his foot, and take his ibuprofen

and acetaminophen together to treat the pain. At the April 25 appointment, Swan examined

Love’s incision, instructed Love to continue taking his antibiotic, suggested that Love take

multiple pain medications together to ease his pain, and suggested that he eat when taking his

ibuprofen to decrease his stomach problems. Swan also consulted with Hoffman, who directed

that Love be scheduled to see Dr. McNelly. On May 14, Swan told Love to keep taking his

prescribed medication because she was not authorized to prescribe something different. Swan

spoke with Hoffmann about increasing Love’s meloxicam dose, but Hoffmann declined to do

so.

       Nurse Krahenbahl saw Love on March 23 and May 7, 2018. On March 23, she

evaluated his incision and concluded that it looked fine, instructed him to take ibuprofen, and

consulted with Dr. Hoffmann, who prescribed acetaminophen. On May 7, she told Love that

she would ask Hoffmann if he would change Love’s ibuprofen prescription to meloxicam. After

Krahenbahl consulted with Hoffmann, Love received meloxicam.

       Nurse Martin saw Love once, on June 21, 2018, for his complaints of leg pain,

numbness and tingling, decreased range of motion in his right ankle, and medication delays.

She provided Love with information about postsurgical pain and the healing process. She also




                                              14
noted that a prescription for diclofenac had been filled the day before and that Love had

Capsaicin cream.

       Love alleges that the nurse defendants made callous remarks regarding his pain, such as

Frisk’s alleged statements that Love did not “look like” he was in pain, Swan’s questions about

prior illegal drug use, Krahenbahl’s statement that Love would need to learn to live with pain,

and Martin’s statement that Love was “not getting any more pain meds, so [he needed to] grow

up and act like a man.” Defendants deny making some of these statements. But even if I assume

that defendants did make these remarks, these statements alone are not sufficient to show

deliberate indifference to Love’s medical needs. DeWalt v. Carter, 224 F.3d 607, 612 (7th Cir.

2000) (verbal harassment or rude comments by prison staff alone does not violate the

Constitution); Patton v. Przybylski, 822 F.2d 697, 700 (7th Cir. 1987) (unprofessional conduct

does not violate the Constitution). To prove deliberate indifference, Love had to submit

evidence showing that the nurses treatment decisions were “blatantly inappropriate.” Pyles v.

Fahim, 771 F.3d 403, 409 (7th Cir. 2014). He has failed to do so. Even if they made these

remarks, it is undisputed that they responded promptly to all of Love’s health service requests,

evaluated him, provided treatment suggestions, and consulted with his doctor. Therefore, the

nurse defendants are entitled to summary judgment on Love’s Eighth Amendment claims.

           b. Dr. Hoffmann

       The final state defendant is Dr. Hoffmann, the prison physician primarily responsible

for prescribing pain medication and ordering appointments with specialists. Love contends that

Hoffmann acted with deliberate indifference by delaying Love’s MRI and Achilles tendon

surgery. But the evidence does not support Love’s argument. The evidence shows that

Hoffmann ordered the MRI as recommended by Dr. Heberlein, the emergency room doctor,


                                              15
as soon as Hoffmann received and reviewed the emergency room report on December 26, 2017.

Health services staff called the hospital and scheduled the MRI for the earliest available

appointment, which was January 2, 2018. Hoffmann prescribed ibuprofen, tramadol, a

wheelchair, crutches, extra pillows, ice, a low-tier and low-bunk restriction, and Vitamin C to

relieve Love’s pain and help with healing while Love waited for the MRI. These facts do not

suggest deliberate indifference, but instead show that Hoffmann acted promptly to review

Love’s emergency room report, order the MRI, and prescribe pain medications and other

interventions to help Love.

       Love argues that Hoffmann should have called other hospitals or medical clinics to see

if someone could perform the MRI sooner. But this argument is not persuasive. Mile Bluff

Medical Center staff were aware that Love likely had a torn Achilles tendon and that his MRI

was a high priority, but staff determined that he could wait until January 2 for his MRI. Even

if I assume that another hospital could have performed an MRI sooner, Love has not shown

that it was Hoffmann’s role to second-guess the decision of hospital staff or to call around at

other medical centers to see if someone could perform an MRI sooner.

       As for the surgery, Love has presented no evidence that Hoffmann unreasonably delayed

in scheduling the surgery. The evidence shows that Love met with Dr. McNelly, a doctor at

Mile Bluff, on January 10 to review the MRI findings. The January 10 appointment was

scheduled according to McNelly’s availability. At the appointment, Love and McNelly decided

that surgery was appropriate, and Hoffmann ordered surgery to be scheduled “ASAP.” Love

had his surgery on January 19, 2018. In the meantime, Hoffmann prescribed additional

tramadol to Love for his pain. No reasonable jury could conclude from these facts that

Hoffmann acted with deliberate indifference in ordering Love’s surgery.


                                              16
       Finally, Love contends that Hoffman refused to see him after his surgery and persisted

in ineffective treatment by continuing to prescribe him pain medications that were either

ineffective, caused him stomach pain, or both. But the evidence shows that Love was seen

several times by health services staff for his complaints of pain and infection. In his role as a

prison doctor, Hoffmann was not obligated to see patients in health services each time they

presented symptoms––that is the function of the nurses who triage inmate patients. The Eighth

Amendment does not give Love the right to been seen by a doctor each time he complains

about pain or other symptoms. In this instance, the record shows that Hoffmann routinely

consulted with the nurses treating Love. As for Love’s complaints about pain medication, the

record shows that between December 26, 2017 and June 2018, Hoffmann prescribed multiple

pain medications to Love, including ibuprofen, acetaminophen, aspirin, tramadol, Flexeril,

meloxicam, Capsaicin cream, diclofenac, and duloxetine. Hoffmann also prescribed omeprazole

and stool softeners to treat Love’s stomach problems. Love has submitted no evidence

suggesting that Hoffmann’s treatment decisions were inappropriate under the circumstances.

       In sum, the extensive treatment record recounted above shows that Hoffmann did not

disregard Love’s medical needs. No reasonable jury could conclude that Hoffmann acted with

deliberate indifference to Love’s Achilles tendon injury or related medical problems.

Accordingly, Hoffmann is entitled to summary judgment on Love’s Eighth Amendment

medical care claims.

       2. Negligence

       The prison health staff defendants are also entitled to summary judgment on Love’s

state-law negligence claims. To prevail on a claim for negligence in Wisconsin, Love must prove

that defendants breached their duty of care and that he suffered injury as a result. Paul v. Skemp,


                                                17
2001 WI 42, ¶ 17, 242 Wis. 2d 507, 520, 625 N.W.2d 860, 865. Love has not submitted

evidence from which a jury could conclude that prison staff were negligent. The evidence shows

that the prison staff defendants provided continuous, appropriate treatment for Love’s injury,

including conducting an immediate assessment of his injury, transporting him to a local

hospital, ordering an MRI and surgery, scheduling follow-up appointments with outside

providers, assessing him in health services, and providing physical aids, pain medication,

antibiotics, and physical therapy. From this record, no reasonable jury could conclude that

prison staff breached any standard of care that might apply in this case.

E. Hospital defendants

       The hospital staff defendants, defendants Heberlein and Schroeder, also moved for

summary judgment on Love’s negligence claims against them. They argue that Love cannot

succeed on his negligence claims because he has failed to disclose an expert to give an opinion

about the standard of care for emergency room doctors and nurses under the circumstances.

       There is not diversity of citizenship between the parties, but this court can exercise

supplemental jurisdiction over Love’s negligence claims against Heberlein and Schroeder under

28 U.S.C. § 1367. But the general rule is that federal courts should relinquish jurisdiction over

state law claims if all federal claims are resolved before trial. 28 U.S.C. § 1367(c)(3); Burritt v.

Ditlefsen, 807 F.3d 239, 252 (7th Cir. 2015). In this instance, I will decline to exercise

supplemental jurisdiction over Love’s claims against Heberlein and Schroeder because I am

granting summary judgment to the prison staff defendants on all of the federal claims. In

addition, the facts relating to Love’s claims against Heberlein and Schroeder have not been

well-developed by either side, and the court has not invested significant resources considering




                                                18
these claims. Love may refile these claims in state court, subject to the applicable Wisconsin

statute of limitations.

F. Love’s requests for counsel

       Also pending before the court are three motions that Love filed requesting that the court

recruit counsel to represent him in this case. Dkts. 35, 67, 98. He argues that his imprisonment

has limited his ability to litigate, the prison law library is inadequate, the issues are too complex

for him to understand, and he has been unable to find an expert who can give an opinion about

the standard of care.

       As I explained to Love previously, this court recruits counsel for a pro se litigant in a

civil case only if the litigant shows that this is one of the relatively few cases in which it appears

from the record that the legal and factual difficulty of the case exceeds the litigant’s

demonstrated ability to prosecute it. Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir. 2007). “The

question is not whether a lawyer would present the case more effectively than the pro se

plaintiff” but instead whether the pro se litigant can “coherently present [his case] to the judge

or jury himself.” Id. at 655.

       In this instance, I am not persuaded that the complexity of this cases exceeded Love’s

ability to prosecute it. Love’s summary judgment materials were clear, comprehensive, and well-

reasoned. His legal and factual arguments made sense and were on point. Ultimately, the

problem for Love was not that he was unable to understand the complexity of the case or

present expert testimony, but that the undisputed facts show that defendants did not act with

deliberate indifference toward his medical needs. Therefore, I will deny his requests for counsel.




                                                 19
                                    ORDER

IT IS ORDERED that:

1. The motion for summary judgment filed by defendants Karl Hoffmann, Koreen
   Frisk, Carol Swan, Nicole Krahenbahl, Bridget Rink, and Maryah Martin, Dkt. 45,
   is GRANTED.

2. Plaintiff Xavier Love’s claims against defendants Heberlein and Schroeder are
   DISMISSED without prejudice under 28 U.S.C. § 1367(c)(3).

3. The motion for summary judgment filed by defendants Mark Heberlein and
   Michelle Schroeder, Dkt. 37, is DENIED as moot.

4. Plaintiff’s motions for recruitment of counsel, Dkt. 35; Dkt. 67; Dkt. 98, are
   DENIED.

5. The clerk of court is directed to enter judgment accordingly and close this case.

Entered August 23, 2019.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                      20
